     1:20-cv-01448-DCN-SVH       Date Filed 11/23/20   Entry Number 27   Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

  Don Sherrill Maness III #370865,         )     C/A No.: 1:20-1448-DCN-SVH
                                           )
                    Plaintiff,             )
                                           )
        vs.                                )
                                           )
  Warden Charles Williams;                 )
  Associate Warden Thomas                  )                 ORDER
  Robertson; Associate Warden Y.           )
  Turner; Miss Green, Head of              )
  Classification at McCormick CI;          )
  Captain Stacey Terry; Brian              )
  Stirling,                                )
                                           )
                    Defendants.            )
                                           )

       Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendants. On October 20,

2020, Defendants filed a motion for summary judgment. [ECF No. 24]. As

Plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the

motion and of the need for him to file an adequate response by November 20,

2020. [ECF No. 25]. Plaintiff was specifically advised that if he failed to respond

adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendants’ motion. As

such, it appears to the court that he does not oppose the motions and wishes to
     1:20-cv-01448-DCN-SVH     Date Filed 11/23/20   Entry Number 27   Page 2 of 2



abandon this case. Based on the foregoing, Plaintiff is directed to advise the court

whether he wishes to continue with this case and to file a response to the motion

by December 7, 2020. Plaintiff is further advised that if he fails to respond, the

undersigned will recommend this case be dismissed for failure to prosecute. See

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


November 23, 2020                            Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         2
